PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/183,547
Filing Date: 11/07/2018
Appellant(s): Marc E. Mosko



__________________
Abu Ahmed Reaz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 11, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s first argument:
Examiner alleged on page 3 of the Office Action that “however there is no information how this allocation is performed and based on what” and “‘it is unclear what the Appellant is measuring in the limitations, therefore examiner uses the bandwidth as a performance metric to be measured.” Appellant respectfully notes that the phrase “likelihood” is a commonly used word, and Examiner’s allegation does not consider the plain meaning of the dictionary of the phrase “likelihood” in the instant claims. The Merriam-Webster dictionary defines the phrase “likelihood” as “the chance that something will happen: probability.
In accordance with the plain meaning, par. [0041] of the instant application explicitly defines that the likelihood of measurement is “a probability of measuring a particular category of link.” Hence, the meaning provided in the Specification is consistent with the dictionary meaning of the phrase. Appellant further notes that FIG. 5C and pars. [0072]-[0074] of the instant application provide details on how the system of the instant application determines the likelihood of measurement for a respective category of links. Appellant respectfully notes that it is Examiner’s responsibility to interpret based on 
Appellant further points out that, in the allegation in the Office Action, Examiner has conflated the determining the “likelihood of measurement” and the measurement operations of the instant application. Examiner has admitted that the bandwidth of a link is a supposed performance metric, which is related to the measurement operation for a link, not the likelihood of measurement for that link. For example, having more or less bandwidth on a link, by itself, does not indicate high or low likelihood, respectively, of a link to be measured. Hence, the bandwidth of a link does not indicate the likelihood, as defined in the Specification and the dictionary, of a link to be measured.
Since Examiner has failed to consider the explicit definition in the Specification, or the plain meaning of the phrase, Appellant, therefore, respectfully submits that Examiner’s rejection under 35 U.S.C. $112(b) or 35 U.S.C. §112 (pre-AJA) is improper and should be withdrawn.

Examiner’s response to Appellant’s first argument:
Examiner respectfully disagrees. Appellant argues that likelihood and probability are the same, however these two terminologies could have different scientific meanings https://diamondage.com/2017/05/21/probability-vs-likelihood-whats-the-difference/ (a probability quantifies how often you observe a certain outcome of a test, given a certain understanding of the underlying data. A likelihood quantifies how good one’s model is, given a set of data that’s been observed. Probabilities describe test outcomes, while likelihoods describe models.). 
Furthermore, appellant argues in about the likelihood for that link, however the claim language mentions the likelihood for a respective category of the links and not the likelihood for a link. 
Furthermore, appellant argues that examiner should check the specification to determine what is being measured, however examiner depended on paragraphs [0036, 0052] when interpreting what is 

Appellant’s second argument:
Fundamental differences between Bai and the instant application: A supposed group of Dieberger does not include “a network that couples the one or more devices” On pages 5-6 of the Office Action, Appellant respectfully points out that Examiner merely pointed to FIG. 3 and par. [0070] of Dieberger indicating that group 310 supposedly has various network devices. Appellant respectfully points out that the network devices themselves do not form a network without the links coupling them. Furthermore, FIG. 3 of Dieberger explicitly shows that group 310 of Dieberger includes “various network devices 134” without a network coupling them. Appellant, therefore, respectfully submits that a supposed group of Dieberger does not include “a network that couples the one or more devices.” In contrast, the instant application explicitly discloses that a respective logical group includes “one or more devices of the plurality of devices and a network that couples the one or more devices.” Since group 310 of Dieberger does not include a network that couples “network devices 134” of Dieberger, group 310 of Dieberger is not the same as the logical group of the instant application. For the same reason, the 

Examiner’s response to appellant’s second argument
Examiner respectfully disagrees. Appellant argues that Dieberger does not teach a network that couples the one or more devices, however as presented here Dieberger teaches this subject matter ([0039-0046] Fig. 2A discovery module, associate module, Fig. 6 steps 604, 606, 608, associate network devices, identify subgroups).  Here, Dieberger teaches groups and subgroups of devices being associated with resources in a network para 46, therefore the groups of devices are “grouped” and are networked together.

Appellant’s third argument:
A probability of bandwidth usage is not relevant to the likelihood of measurement On page 6 of the Office Action, Examiner further alleged, citing par. [0036] of Nishioka, that Nishioka supposedly “[indicate] a probability {likelihood of measurement} at or above which a bandwidth can be used.” Appellant respectfully points out that a bandwidth of a link of Nishioka is not a measurement performed by the Nishioka system. Instead, the bandwidth of Nishioka is a property of the link based on the corresponding modulation technique. Appellant, therefore, respectfully submits that Examiner’s allegations are mere conjectures without support in Nishioka. Appellant respectfully points out that MPEP 2111 explicitly states that “{the] broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term.” Appellant respectfully points out that a person of ordinary skill in the art would not consider “a probability at or above which a bandwidth can be used” as “a likelihood of measurement” because the bandwidth of Nishioka is not a measurement. Since the interpretation of the 

Examiner’s response to appellant’s third argument
Examiner respectfully disagrees. Appellant argues that Nishioka does not teach determining likelihood of measurement without providing details in the claim language, however as presented here Nishioka teaches computing a bandwidth stability indicating a probability ([0033-0044] Fig. 3)([0050] Fig. 5 bandwidth predictor of each link,)([0060] classifying link bandwidths).  Examiner interprets the probability of bandwidth measurement for a link based on the paragraphs [0036, 0052] of the current application. Bandwidth is a measurement of the maximum capacity of a communications link which is taught in the Nishioka reference at least in paragraphs 51, 52 which teaches link bandwidths.

Appellant’s fourth argument:
Selecting links for a path does not involve “scheduling, for measurement, a link” On page 7 of the Office Action, Examiner merely pointed to pars. [0050] and [0082] without showing any operation involving scheduling a link for measurement. Appellant respectfully notes that the cited sections of Nishioka explicitly discloses that “[searching] an alternate path for links that required alternate paths due to reasons such as stability of a bandwidth.” Here, the Nishioka system merely selects an alternate path for “links that use a bandwidth whose stability is equal to or lower than a preset threshold.” 
Appellant respectfully points out that Examiner has conflated a control operation of a network (i.e., link measurement) with a data operation (i.e., link selection for data forwarding). Selecting a link for forwarding a piece of data does not facilitate a schedule when that link would be measured. Appellant, therefore, respectfully submits that Nishioka does not disclose “scheduling, for measurement, a link.” In addition, Examiner has failed to show how the supposed path of Nishioka can “[belong] to a first link category and a first logical group.” In contrast, the instant application teaches “scheduling, for measurement, a link belonging to a first link category and a first logical group.” Therefore, Appellant respectfully notes out that Examiner’s rejections using Nishioka are not in compliance with MPEP 2143.03, which states “[all] words in a claim must be considered in judging the patentability of that claim against the prior art.” Furthermore, “the ordinary and customary meaning of the term” scheduling a link for measurement does not include “[searching] an alternate path.” Appellant, therefore, respectfully submits that Examiner’s interpretation is not in compliance with MPEP 2111.

Examiner’s response to appellant’s fourth argument
Examiner respectfully disagrees. Appellant argues that Nishioka does not teach scheduling for measurement without additional details in the claim language, however as presented here Nishioka teach this subject matter ([0032] Fig. 2 FIG. 2 includes communication devices 202 to 205 which include a plurality of wireless links and which transfer packets. Path control device 201 that performs path computation is connected wired or wirelessly to each of the communication devices 202 to 205)([0038] performs path computation)([0050] path controller determines the path of traffic)([0110] stability of link is computed).   Here, the path is selected and then performs the path computation which means it  

Appellant’s fifth argument:
Scott does not disclose “categories of links in the enterprise environment are determined based on the set of logical groups” On page 8 of the Office Action, Examiner alleged that “Regions are categories such as North America region, Asia Pacific Region, Europe Region.” Appellant respectfully points out that, in this statement of rejection, Examiner has not complied with both MPEP 2143.03 and MPEP 2111.01. In particular, Examiner has not shown that a region indicates a link category. For example, Examiner has not shown the links in North America belongs to a different category than the links in Asia Pacific. Hence, Appellant respectfully submits that Examiner has not complied with MPEP 2143.03, which states “[all] words in a claim must be considered in judging the patentability of that claim against the prior art.” Therefore, Appellant respectfully submits that the rejection is improper. Moreover, the instant application teaches that the link categories are determined based on the logical groups. However, Examiner merely cited pages 2-3 of Schott, which discloses that “AWS logically groups its Regions into larger geographical areas for ease of management.” Appellant respectfully notes that managing a portion of a distributed system, such as the AWS, based on regions is a standard practice. Such an operation does not involve categorizing the links in the regions. Such an interpretation is not “consistent with the interpretation that those skilled in the art would reach” (see MPEP 2111). Since the interpretation of the term “must be consistent with the ordinary and customary meaning of the term’ (see MPEP 2111), Appellant respectfully submits that Examiner’s assertion has not complied with MPEP 2111.01.
Examiner’s response to appellant’s fifth argument
Examiner respectfully disagrees. Appellant argues that Scott does not teach link category without providing details, however as presented here Scott teaches different logical groups and categories of links are based on set of logical groups ([Pages 2-3] AWS logically groups its Regions into larger geographical areas for ease of management. For example, the N. Virginia and Ohio Regions fall under the geographic location of US East)(Table under Region and Availability Zone Name conventions on Page 3)(Page 1, Each AZ will always have at least one other AZ that is geographically located within the same area, usually a city, linked by highly resilient and very low latency private fiber optic connections.) Therefore, the link categories are the regions as shown on pages 2-3 of Scott. Examiner interprets that within each region, there are different availability zones connected through fiber optic links. 

Appellant’s sixth argument:
Response to the rejections in the Office Acton: A group of Dieberger does not include a network In rejecting the independent claims, on pages 5-6 of the Office Action, Examiner alleged that association module 214 of Dieberger can determine a group. Association module 214 of Dieberger only associates devices to groups: Appellant respectfully points out that group 231 is directed to network devices. Dieberger explicitly discloses in par. [0053] that “[the] association module 214 forms sets of network devices 134, determined by the discovery module 212 into distinct groups 231. Each group 231] comprises network devices 134 having the same value for a particular target attribute 244.” Here, association module 214 of Dieberger only includes network devices 134. Furthermore, attribute 144, which may include attribute 244, of Dieberger is associated with network device 134 (see FIG. 2A of 
Group 310 of Dieberger does not include a network: Appellant respectfully points out that Examiner has alleged group label 310 of Dieberger to be corresponding to a logical group of the instant application. However, group label 310 indicates a group that includes a set of servers in the city of Perth or Boston (see FIG. 3 of Dieberger). Here, the supposed group of Dieberger only includes servers without the network coupling the servers. Furthermore, Dieberger is silent on any network that may couple the servers associated with group label 310 of Dieberger. In contrast, the logical group of the instant application includes “one or more devices of the plurality of devices and a network that couples the one or more devices.” Hence, the network that couples the devices of the logical group is also included in that logical group. Appellant, therefore, respectfully submits that a supposed group of Dieberger is not the same as
Improper rejection: Appellant respectfully points out that, even in the statement of rejection, Examiner has not complied with MPEP 2143.03, which states “[all] words in a claim must be considered in judging the patentability of that claim against the prior art.” In particular, Examiner has failed to show that a supposed group of Dieberger includes a network that couples the devices of that group of Dieberger. Therefore, Examiner has not shown that a logical group of the instant application includes “a network that couples the one or more devices.” Since any rejection violating MPEP 2143.03 is improper, 

Examiner’s response to appellant’s sixth argument:
Please check examiner’s response to the second argument. 

Appellant’s seventh argument:
It is unclear what is being measured in Nishioka In rejecting the independent claims, on page 6 of the Office Action, Examiner alleged, based on Nishioka, that: “(0036] Bandwidth predictor 306 predicts a future modulation mode based on information held by link information manager 305, computes a bandwidth stability indicating a probability {likelihood of measurement} at or above which a bandwidth can be used.” Examiner’s allegations are not present Nishioka: Appellant respectfully notes that par. [0036] of Nishoka, which is cited by Examiner, explicitly discloses that “[the] stability of a bandwidth is referred to as bandwidth probability.” However, the bandwidth stability of a link is not relevant to a measurement performed on that link. Moreover, Appellant respectfully notes that Nishioka does not disclose any measurement operation being executed on a link. Therefore, in Examiner’s allegation, it is unclear what is being measured in Nishioka. Without the presence of a measurement operation, it is also unclear how Nishioka can disclose the likelihood of measurement. Appellant, therefore, respectfully submits that Nishioka is incapable of disclosing “determining a corresponding likelihood of measurement for a respective category of links.” 
Examiner’s admission: Appellant respectfully points out that, in the statement of rejection, Examiner has admitted that Nishioka supposedly discloses a probability of bandwidth usage. However, the probability of bandwidth stability of a link does not indicate how likely (.e., likelihood, see id.) a category of the links is going to be measured. Therefore, based on Examiner’s admission, Appellant 

Examiner’s response to appellant’s seventh argument:
Examiner respectfully disagrees. Appellant argues that Nishioka does not teach determining a corresponding likelihood of measurement for a respective category of links without providing additional details in the claim, however as presented here Nishioka teaches this subject matter ([0033-0041] Fig. 3 Path controller 302 acquires traffic information from traffic information manager 303, acquires information related to the network such as a status, performance, and the like of links constituting the network from topology information manager 304 and link information manager 305 and, based on the acquired information, performs path computation involving computing a path along which traffic travels and path setting involving notifying the path obtained by path computation or the like to a communication device in the network)([0036] Bandwidth predictor 306 predicts a future modulation mode based on information held by link information manager 305, computes a bandwidth stability indicating a probability {likelihood of measurement} at or above which a bandwidth can be used, and predicts the stability of the link bandwidth. The stability of a bandwidth is referred to as bandwidth probability)([0050] Fig. 5 bandwidth predictor 306 derives stability of a bandwidth (bandwidth probability) of each wireless link (step 501), and path controller 302 determines the path of traffic (step 502).)([0060] classifying link bandwidths). Examiner interprets ([0032] include a plurality of wireless links and which transfer packets. Path control device 201 that performs path computation is connected wired or wirelessly to each of the communication devices 202 to 205) as category of links. Having wireless and wired links teach different categories.  

Appellant’s eighth argument:
Bandwidth probability of Nishioka is not directed to a category of links: Appellant respectfully notes that the instant claims are directed to “a corresponding likelihood of measurement for a respective category of links.” However, any supposed probability of Nishioka is determined for individual links. Examiner, in fact, cited par. [0050] and FIG. 5 of Nishioka on pages 6-7 of the Office Action and stated that “bandwidth predictor 306 derives stability of a bandwidth (bandwidth probability) of each wireless link (step 501), and path controller 302 determines the path of traffic (step 502). Here, Nishioka explicitly discloses, and Examiner agrees, that the stability of bandwidth is determined for each link. Since the stability of bandwidth determination process of Nishioka is executed for individual links and not on a category of links, Appellant respectfully submits that the bandwidth probability of Nishioka is not directed to a category of links.
Examiner’s allegation relies on out-of-context extraction of phrases from Nishioka: Appellant respectfully notes that, on page 7 of the Office Action, Examiner merely alleged using Nishioka, without context, “[0060] classifying link bandwidths.” However, in the immediate sentence prior to this allegation, Examiner admitted that the stability of bandwidth is determined for an individual link of Nishioka. Appellant respectfully notes that Examiner’s allegations are contradictory to each other. Furthermore, par. [0062] of Nishioka explicitly discloses that “the bandwidth of a link is evaluated as to how reliable the bandwidth is, and usable bandwidths are classified according to reliability.’ Therefore, 
Appellant, therefore, respectfully submits that Examiner’s allegations rely on the out-of-context extraction of phrases from Nishioka without considering the scope and order of operations executed by the Nishioka system.
Improper rejection: Appellant respectfully points out that, even in the statement of rejection, Examiner has not complied with MPEP 2143.03, which states “[all] words in a claim must be considered in judging the patentability of that claim against the prior art.” In particular, Examiner has failed to show (i) a measurement operation in Nishioka, and (ii) the alleged determination process of Nishioka being directed to “a category of links.” Since any rejection violating MPEP 2143.03 is improper, Appellant respectfully submits that Examiner’s rejection using Nishioka is improper and should be withdrawn.

Examiner’s response to appellant’s eighth argument:
Examiner respectfully disagrees. Nishioka teaches that the probability/likelihood is computed on wireless and wired links and these are different categories of links ([0032] include a plurality of wireless links and which transfer packets. Path control device 201 that performs path computation is connected wired or wirelessly to each of the communication devices 202 to 205) ([0033-0041] Fig. 3 Path controller 302 acquires traffic information from traffic information manager 303, acquires information related to the network such as a status, performance, and the like of links constituting the network from topology information manager 304 and link information manager 305 and, based on the acquired information, performs path computation involving computing a path along which traffic travels and path setting involving notifying the path obtained by path computation or the like to a communication device in the network)([0036] Bandwidth predictor 306 predicts a future modulation mode based on information held by link information manager 305, computes a bandwidth stability indicating a probability {likelihood of measurement} at or above which a bandwidth can be used, and predicts the stability of the link bandwidth. The stability of a bandwidth is referred to as bandwidth probability)([0050] Fig. 5 bandwidth predictor 306 derives stability of a bandwidth (bandwidth probability) of each wireless link (step 501), and path controller 302 determines the path of traffic (step 502).)([0060] classifying link bandwidths)

Appellant’s ninth argument:
Nishioka does not disclose “scheduling, for measurement, a link” In rejecting the independent claims, on pages 7-8 of the Office Action, Examiner alleged, based on Nishioka, that: “When a path is found through the operation of step 802, path controller 302 searches an alternate path for links that require alternate paths due to reasons such as stability of a bandwidth {Bandwidth probability} to be used on the found path being equal to or lower than a required threshold (step 803) }.”
Searching for alternate paths is not relevant to link measurement: Appellant respectfully notes that “links that require alternate paths due to reasons such as stability of a bandwidth” indicate “stability of a bandwidth.” Therefore, the searching operation of Nishioka is merely used for selecting a path of wireless links for forwarding data traffic (see Nishioka, par. [0083]). However, forwarding data traffic via the links of the path of Nishioka does not involve a measurement operation. In particular, adaptively selecting a data modulation for a wireless path of Nishioka (see Nishioka, par. [0017]) does not include measuring the wireless links of the path for a parameter. Since data forwarding is relevant to scheduling a link for measurement, Appellant respectfully notes that the Nishioka system searching for an alternate path does not include scheduling a measurement on the links of the selected path. 
A scheduling operation is not disclosed Nishioka: Appellant respectfully notes that Nishioka is limited to path selection based on bandwidth stability (see Nishioka, par. [0017]). The selected path can include a set of wireless links. Upon selection of the path, Nishioka is silent on how the wireless links are used for forwarding traffic. In particular, Nishioka does not disclose a wireless link scheduling algorithm, which is a well-established field of computer communications, for scheduling the selected links. Since the Nishioka system merely selects a path without performing any scheduling operation, Appellant respectfully submits that Nishioka does not disclose the scheduling operation of the instant claims.


Examiner’s response to appellant’s ninth argument:
Please see examiner’s response to the fourth argument. 

Appellant’s tenth argument:
Scott does not disclose “network measurement for dynamic content distribution in an enterprise environment” In rejecting the independent claims, on page 8 of the Office Action, Examiner alleged, based on Scott, that: “([Page 41 Content Delivery Network CDN).” Examiner’s allegations are mere conjectures: Appellant respectfully points out that the mere presence of a CDN does not facilitate 

Examiner’s response to appellant’s tenth argument:
Examiner respectfully disagrees. Appellant argues that Scott does not disclose network measurement for dynamic content distribution in an enterprise environment without providing any additional detail in the claim, however as presented here Scott teaches this subject matter  ([Page 4] Content Delivery Network CDN).  Examiner depends on Fig 1A of this current application when interpreting this limitation. Here, Scott teaches the enterprise environment  in page 2 and this section also teaches that the cloud deploys resources to clients devices as needed in order to maintain high availably/stability of the infrastructure. Therefore, the cloud measures how much of a the resources are needed to maintain resource allocation to the clients.

Appellant’s eleventh argument:
Scott does not disclose “categorizing the set of logical groups based on exogenous information associated with a respective logical group” In rejecting the independent claims, on page 8 of the Office Action, Examiner stated, based on Scott that “([Pages 2-31 AWS logically groups its Regions into larger geographical areas for ease of management. For example, the N. Virginia and Ohio Regions fall under the geographic location of US East) (Table under Region and Availability Zone Name conventions on Page 3).”
Alleged grouping of Scott does not include categorization: Appellant respectfully notes that the supposed grouping of Scott does not involve categorization of the regions. For example, the Scott system does not execute a categorization operation on US East (N. Virginia) and US East (Ohio) regions 

Examiner’s response to appellant’s eleventh argument:
Examiner respectfully disagrees. Appellant argues that Scott does not disclose grouping without providing additional detail in the claim, however as presented here Scot teaches this limitation ([Pages 2-3] AWS logically groups its Regions into larger geographical areas for ease of management. For example, the N. Virginia and Ohio Regions fall under the geographic location of US East)(Table under Region and Availability Zone Name conventions on Page 3),. Examiner interprets geographical areas, zones, and regions define grouping based on distance which is one of exogenous information. Locations, regions are defined in paragraph [0008] of the current application. 

Appellant’s twelfth argument:
Scott cannot disclose “the categories of links” In rejecting the independent claims, on page 8 of the Office Action, Examiner alleged that “{Regions are categories such as North America region, Asia 

Examiner’s response to appellant’s twelfth argument:
Please see examiner’s response to appellant fifth argument.


Appellant’s thirteenth argument:
Appellant respectfully points out that, even in the statement of rejection, Examiner has not complied with both MPEP 2111 and MPEP 2143.03. a) The ordinary and customary meanings of a controller and the distance from the controller are well-known and well-established. However, Examiner has suggested the presence of geographic hierarchy can indicate the distance from a controller. Such geographic hierarchy exists for everything in every region of the world and hence, does not correspond to distance from an entity, such as a controller. Hence, Appellant respectfully points out that Examiner’s allegations do not comply with MPEP 2111, which states that the interpretation of the term “must be consistent with the ordinary and customary meaning of the term.” Since any rejection violating MPEP 2111 is improper, Appellant respectfully submits that Examiner’s rejection using Scott is improper and should be withdrawn. b) In the Office Action, Examiner has not shown (i) the distance from a controller, and (11) categorization of logical groups based on the distance from that controller. Therefore, Appellant respectfully points out that Examiner’s allegations have not complied with MPEP 2143.03. 

Examiner’s response to appellant’s thirteenth argument:
Examiner respectfully disagrees. Scott teaches the subject matter in claim 2 and 12 ([Pages 2-3] AWS logically groups its Regions into larger geographical areas for ease of management. For example, the N. Virginia and Ohio Regions fall under the geographic location of US East)(Table under Region and Availability Zone Name conventions on Page 3){Regions are categories such as North America region, Asia Pacific Region, Europe Region, each region is a different category}{for each region we have multiple zones, North America region has US East group, US West group, and Canada group}(Category one is North America regions, all groups are within North America region)(Category two is Europe Region, all groups are within Europe region distance). Examiner interprets that the distance threshold is considered in the reference when grouping multiple zones within the region. Scott teaches that a Region is a collection of availability zones located close to one other. Examiner interprets that the data center in each availability zone has main server or controller. Therefore the a each zone has a main server/controller that is in a location near to the other devices in that particular zone. Furthermore Dieberger teaches the controller part of this limitation ([0040] Fig. 1 servers). 

Appellant’s fourteenth argument:
Absence of claimed element in Dieberger: Appellant respectfully points out that “the exogenous information” listed in the instant claims includes one or more of: time zone information, language and any other locale information, Internet Protocol (IP) subnet information, routing protocol information, and service information. Applicant respectfully notes that location 354 of Dieberger, such as the respective locations of the cities of the servers of Dieberger (see par. [0066] of Dieberger), does not 

Examiner’s response to appellant’s fourteenth argument:
Examiner respectfully disagrees. Dieberger teaches the exogenous information ([0066] Fig. 3 attribute value such as location 354 such as Perth, Boston, Buenos Aires, London, Paris, and Tokyo.).  Here, Boston London, and Tokyo at least are in different time zones so knowing the city you are in you also know what time zone you are a part of. Also, paragraph 59 of Dieberger teaches One attribute 144 may track an Internet address of the router which might be a period separated series of four decimal numbers, for example, 192.168.1.1. The attribute type 234 is the name of the tracked attribute 144 and the attribute value 236 is the value of the tracked attribute 144. In this example, the attribute type 234 is " Internet address," and the attribute value 236 is "192.168.1.1." For purposes of this application, network devices 134 having the same attribute 144, refers to network devices 134 having equivalent attribute values 236. Therefore the internet addresses and time zone information are both taught by Dieberger (para 59, 66)

Appellant’s fifteenth argument:
Appellant respectfully notes that par. [0057] of Kloninger explicitly discloses that “[office] 700 includes an encoder 705 that generates a stream and provides the stream to a Content Server 708a. Content Servers 708b and 708c pull one copy of the stream into the LAN 722b and 722c, ensuring that the stream reaches the content server intact.” Here, servers 708a, 708b, and 708c are content servers providing a multicast stream. Therefore, these servers are merely distribution elements of Kloninger. However, there is no disclosure in Kloninger defining servers 708a, 708b, and 708c as “group heads” of 

Examiner’s response to appellant’s fifteenth argument:
Examiner respectfully disagrees. Kloninger teaches the limitation in claim 4 and 14 ([0057] Fig. 7 group of office 700 has a head {server 708a}, another group of branch office 702 has a head {708B}, third group of office 704 with head {708C}).  708a, 708b, 708c operate as group head servers for Branch Office 1, Branch Office 2, and the Corporate Headquarters and therefore the limitations are taught in this reference.

Appellant’s sixteenth argument:
Appellant respectfully notes that the instant claims indicate that “categories of a link include one or more of: a link from a random logical group to a source logical group, a loop in a random logical group; a link between two distinct random logical groups; and a link between two categories of logical groups.” Applicant respectfully notes that, in the statement of rejection, Examiner has alleged “computers 2” and “storage 2” of Dieberger as the logical groups of the instant application. However, these two alleged groups are not coupled to each other via a link. In particular, the links from both “computers 2” and “storage 2” are coupled to switch 3 of Dieberger (see FIG. 5C of Dieberger). Therefore, the supposed links suggested in Examiner’s allegation do not indicate any of the categories of 

Examiner’s response to appellant’s sixteenth argument:
Examiner respectfully disagrees. Dieberger teaches the limitations in claim 5 and 15 ([0082] Fig. 5C Computers 2 group is connected to Storage 2 group through switch 3). This corresponds to a link between two categories of logical groups. In figure 5c, the storage group and computer group which are two different categories of logical groups are linked together. Therefore, the limitations are taught by Dieberger.

Appellant’s seventeenth argument:
In rejecting claims 6 and 16, on page 10 of the Office Action, Examiner repeated the same allegations directed to the independent claims based on Scott. As discussed above, Nishioka cannot disclose “a probability of scheduling a link” because the supposed bandwidth probability of Nishioka is not relevant to (i) scheduling a link, and (ii) performing a measurement on the link. Accordingly, Appellant does not repeat the arguments. Appellant, therefore, respectfully submits that Nishioka does 

Examiner’s response to appellant’s seventeenth argument:
Please see examiner’s response to appellant’s third argument. 

Appellant’s eighteenth argument:
In rejecting claims 7 and 17, on page 12 of the Office Action, Examiner stated based on Koike that “[0065] the communication interface in the server establishes a connection with the client terminal that performs data transmission and data reception by using the opened message queue{MQ}.” Appellant respectfully notes that it is unclear which entity of Koike can perform the “obtaining the exogenous information” operation of the instant claims. In particular, Examiner has failed to show an entity in Koike with the communication interface that can provide the location information of servers of Dieberger (see id.).

Examiner’s response to appellant’s eighteenth argument:
Examiner respectfully disagrees. Koike teaches that the communication is conducted using MQ ([0065] the communication interface in the server establishes a connection with the client terminal that performs data transmission and data reception by using the opened message queue{MQ}). Dieberger in view of Koike teach the limitation of claims 7 and 17. Dieberger teaches the exogenous information in paragraphs 59 and 66 and figure 3 which teach the time zone and ip address attribute values. and Koike teaches the MQ communication protocol which contains the information at the server using the opened message queue protocol

Appellant’s nineteenth argument:
In rejecting claims 8 and 18, on page 13 of the Office Action, Examiner alleged that Zhang supposedly discloses “Embodiment 1, the transmitting end {server} sends continuously multiple load packets {different sizes} to the destination node.” Appellant respectfully notes that, in the English translation of Zhang does not clearly suggest sending multiple load packets. In particular, Appellant could not determine the presence of the phrase “continuously multiple load packets,” as alleged by Examiner, in the English translation of Zhang. Appellant, therefore, respectfully notes that it is unclear how Zhang supposedly discloses “sending a set of packets of different sizes via the link.”

Examiner’s response to appellant’s nineteenth argument:
Examiner respectfully disagrees. Zhang teaches the limitations in claims 8 and 18  ([Page 2]. the node can measure the available bandwidth value to other nodes {devices} on the network path) 3 (Embodiment 1, the transmitting end {server} sends continuously multiple load packets {different sizes} to the destination node); (Embodiment 1, the transmitting end receives the ICMP packet fed back from the destination node {set of response packets}, and calculate the bandwidth of the link {bandwidth is the performance parameter}). Examiner interprets multiple load packets as different packets with different sizes.

Appellant’s Twentieth argument:
Appellant respectfully points out that Examiner merely pointed to the average transmission delay of Zhang. However, Examiner has not shown the average as a moving average, which is distinct from the average of a set of values. Furthermore, the Zhang system determines the average rate of transmission for the entire packet sequence without determining the presence of a minimum number of 

Examiner’s response to appellant’s Twentieth argument:
Examiner respectfully disagrees. Zhang teaches the limitation in claims 9 and 19 (Embodiment 1, calculate the round trip delay of every received packet) (Embodiment 1, the transmitting end {server} calculates the average transmission rate {moving average of round trip delay})(bandwidth measurement). Here, the server calculates the average transmission rate which is calculated after  receiving at least two packets in order to be able to calculate and average transmission rate. 


Appellant’s 21st argument:
The “cryptographic hash” of Emigh must be decrypted: In rejecting claims 10 and 20, on page 15 of the Office Action, Examiner stated based on Emigh that “([Col. 3 Line 13-37]) Privacy preserving transformation is encryption, transmit the transformation authentication data to the server.” However, the cited section of Emigh explicitly discloses “a privacypreserving transformation is a cryptographic hash, such as a SHAI or MD5 hash.” Appellant respectfully notes that the “cryptographic hash” of Emigh 
Therefore, the Olivia3009 system cannot determine “a size of set unions” based on the data encrypted using the “cryptographic hash” of Emigh. In other words, the Olivia3009 system must learn the corresponding pieces of information to determine the supposed “size of set unions.”
Appellant, therefore, respectfully submits that the “cryptographic hash” of Emigh cannot facilitate “a privacy-preserving transformation that allows the controller to find a size of set unions between two devices’ exogenous information without learning the exogenous information of the two devices.”

Examiner’s response to appellant’s 21st argument:
Examiner respectfully disagrees. Emigh teaches encrypting using privacy –preserving transformation ([Col. 3 Line 13-37]) Privacy preserving transformation is encryption, transmit the transformation authentication data to the server). Appellant argues about decryption and the decryption has never been claimed in claims 10 and 20. Furthermore, Appellant argues that Olivia3009 does not teach size of unions without providing additional details in the claim language, however as presented Olivia3009 teaches a size of unions ([Limey September 2016] The server {controller} can retrieve all print jobs of certain printer in a specific subnet, the server {controller} can find the size of all printers {device in multiple subnets} {union of all print jobs in all printers in all subnets}). Here, the total number of print jobs is therefore the size of the unions. This is also based on Broadest Reasonable Interpretation.

Appellant’s 22nd argument:
The bandwidth stability of wireless links of Nishioka is not applicable to an entire region of Scott Examiner has interpreted the bandwidth stability of wireless links of Nishioka as the probability of measurement of the instant application. On the other hand, Examiner has interpreted large geographical regions, such as the Eastern or Western US. Applicant respectfully notes that the wireless links of Nishioka cannot facilitate region-level connectivity of Scott. Furthermore, the regions of Scott are data centers with close proximities (see id.). However, the data centers of Scott do not use wireless links. In addition, it would be infeasible to determine the bandwidth stability for all links in the entire region. Appellant, therefore, respectfully notes that combining Nishioka and Scott would be technically incompatible.
An alleged group of Dieberger does not include a link of Nishioka Applicant respectfully notes that a group of Dieberger is directed to devices and does not include the links coupling them (see id.). On the other hand, the supposed bandwidth probability of Nishioka is associated with links. Since the group of Dieberger does not include links, the supposed bandwidth probability of Nishioka is not applicable to the groups of Dieberger. Appellant, therefore, respectfully notes that, without changing the principles of operations, the bandwidth probability of links of Nishioka cannot be combined with the link-less groups of Dieberger.

Examiner’s response to appellant’s 22nd argument:
Examiner respectfully disagrees. Appellant argues that the arts used in the final rejections cannot be combined without providing details or evidences, however all these arts teach the invention concept of the current application and can be combined to teach a limitation or a whole claim. Appellant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case the motivation to combine is that it would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Dieberger in view of Nishioka to determine the likelihood of measurement and select a link for measurement based on the likelihood because it would help enable high quality communication to be performed in a network constituted by a link whose transmission rate fluctuates.

Appellant’s 23rd argument:
The print jobs of Olivia3009 does not describe information about devices Applicant respectfully notes that the print jobs of Olivia3009 are directed to documents being printed. Such print jobs may not include information related to devices or the network coupling the devices. Hence, without changing the principles of operation, the supposed log generation operation is not applicable to the exogenous information associated with a respective logical group.

Examiner’s response to appellant’s 23rd argument:
Examiner respectfully disagrees. Appellant argues that Olivia3009 does not include information related to devices or the network coupling the devices, however as presented here Olivia3009 teaches Windows 2003 System servers. The computer are sending print jobs to the print server which identifies ([Page 1] Computers on the network). 

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.) See MPEP 2111.01 Plain Meaning I.

Appellant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
  /FADI HAJ SAID/  Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                          /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:

/NINOS DONABED/Primary Examiner, Art Unit 2444                                                                                                                                                                                                         
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.